UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
NICHOLAS R. DE BIASE,

                            Plaintiff,
                                                    MEMORANDUM & ORDER
          -against-                                 18-CV-4402(JS)(SIL)

EVANSTON INSURANCE COMPANY and
MARKEL SERVICE INCORPORATED,

                         Defendants.
-------------------------------------X

APPEARANCES
For Plaintiff:        Nicholas R. De Biase, pro se1
                      P.O. Box 5382
                      Fire Island Pines, New York 11782

For Defendants:       Cynthia Louise Bernstiel, Esq., pro hac vice
                      Rebar Bernstiel
                      470 Norristown Road, Suite 201
                      Blue Bell, Pennsylvania 19422

                      Frank V. Kelly, Esq.
                      Rebar Bernstiel
                      800 Third Avenue, 28th Floor
                      New York, New York 10022

SEYBERT, District Judge:

          Plaintiff Nicholas R. De Biase (“Plaintiff”) commenced

this   action    against   defendants    Evanston    Insurance   Company

(“Evanston”) and Markel Service Incorporated2 (“Markel” and with

Evanston, “Defendants”) asserting claims for breach of contract


1 Although appearing pro se, Plaintiff graduated from the
University of Pennsylvania School of Law and is a member of the
California State Bar. (Am. Compl., D.E. 17, ¶ 1.)

2 Defendant Markel is a holding company that maintains financial
control over Evanston. (Am. Compl. ¶¶ 3-5.)
and breach of the implied covenant of good faith and fair dealing

arising out of Defendants’ alleged failure to timely issue an

insurance coverage opinion.         (See generally Am. Compl.)          Currently

before the Court is Defendants’ motion pursuant to Federal Rule of

Civil    Procedure     Rule   12(b)(6)   to    dismiss     Plaintiff’s       Amended

Complaint for failure to state a claim (the “Motion”).                        (Mot.,

D.E. 22; see generally Def. Br., D.E. 22-1; Pl. Opp., D.E. 23;

Def. Reply, D.E. 24; Pl. Sur-Reply, D.E. 25.)               For the reasons set

forth below, Defendants’ Motion is DENIED.

                              FACTUAL BACKGROUND3

            Plaintiff is the owner of the property located at 247

Bay     Walk,   Fire    Island    Pines,      New   York    (the     “Property”).

(Am. Compl. ¶ 1.)        Evanston initially insured the Property on a

yearly basis from January 29, 2014 through January 29, 2016 under

policy number RUA12816.4         (Am. Compl. ¶ 9.)       Thereafter, Plaintiff

renewed     the   Evanston       insurance     on   a      yearly     basis     from

January 29, 2016       through    January 28, 2019       under      policy    number

RUA20516 (the “Policy”).         (Am. Compl. ¶ 12.)




3 The following facts are taken from the Amended Complaint and
are assumed to be true for purposes of this Memorandum and
Order.

4 Essex Insurance Company (“Essex”) initially issued the policy.
(Am. Compl. ¶ 9.) Around June 30, 2016, Essex merged with
Evanston. (Am. Compl. ¶ 11.) The Court refers to Evanston as
the insurer in this Memorandum and Order.
                                         2
             As pertinent here, the Policy provides that “[n]o action

can be brought against [Defendants] unless there has been full

compliance with all of the terms under Section I of this policy

and the action is started within two years after the date of loss.”

(Policy, D.E. 1-1, ¶ H at ECF p. 22.)                       Under “Section I -

Conditions,” subsection C, “Duties After Loss,” Defendants “have

no duty to provide coverage under this policy if the failure to

comply with the following duties is prejudicial to us.”                     (Policy

at ECF p. 20.)        The “Duties After Loss” provides, among other

things, that an insured must (1) “cooperate with [Defendants] in

the investigation of a claim” and (2) “as often as [Defendants]

reasonably require . . . [p]rovide [Defendants] with records and

documents [Defendants] request” and “[s]ubmit to [an] examination

under oath.”    (Policy at ECF p. 20, Sections (I)(C)(5) and (7)(b)-

(c).)

             Around     late   February        or   early   March   2018,     three

nor’easter     storms    damaged     the       Property.     (Am. Compl. ¶ 14.)

Plaintiff submitted a claim under the Policy to recover the costs

of the damage.    (Am. Compl. ¶ 15.)            On March 24, 2018, Defendants’

inspector, Robert Patton (“Patton”), inspected the Property.                  (Am.

Compl. ¶¶ 16-17.)        According to Plaintiff, Patton confirmed via

phone calls, text messages, and emails that the Property needed a

“complete    replacement       of   the   upper     roof”   and   requested    that

Plaintiff provide him with estimates of costs for other damage to

                                           3
the Property.     (Am. Compl. ¶ 18.)        Plaintiff complied with that

request and Patton submitted a storm and wind damage estimate to

Defendants but not to Plaintiff.          (Am. Compl. ¶¶ 19-20.)

             Thereafter, Plaintiff asked Defendants for the Policy

coverage report.      (Am. Compl. ¶ 21.)     In response, Defendants sent

Plaintiff a “reservation of rights” letter and did not recognize

coverage under the Policy and did not advance any funds under the

Policy.   (Am. Compl. ¶ 22.)       On or about May 17, 2018, Defendants

informed Plaintiff that Donan Engineering (“Donan”) would inspect

the Property.        (Am. Compl. ¶ 23.)      The inspection occurred on

June 19, 2018 and the engineer informed Plaintiff that, among

other     required     repairs,     the     roof    needed   replacement.

(Am. Compl. ¶¶ 25-26.)        On   June 29, 2018,    Donan   submitted    an

engineer report to Defendants but did not provide a copy to

Plaintiff.    (Am. Compl. ¶¶ 27-28.)

             On July 13, 2018, Plaintiff submitted a revised claim

detailing specific items of damage.           (Am. Compl. ¶¶ 33-34.)      In

his revised claim, Plaintiff stated that Defendants’ four month

delay in providing coverage caused his “damages to continue to

increase.”    (Am. Compl. ¶¶ 33-34.)       On July 30, 2018, Defendants,

through counsel, requested Plaintiff sit for an examination under

oath on August 31, 2018 and requested that Plaintiff provide a

proof of loss form and other documentation by August 17, 2018.

(Am. Compl. ¶ 35; see also July 30, 2018 Letter, D.E. 22-3.)             The

                                      4
July 30, 2018 letter states that “Evanston must examine and

evaluate     all    of   the    available      documents     and   other    writings

enumerated [herein] in order to make an informed decision” as to

whether    the     Policy   provides     coverage      for   Plaintiff’s      claim.

(July 30, 2018 Letter at 6.) According to Plaintiff, he previously

submitted        the     requested        information         “several       times.”

(Am. Compl. ¶ 35.)

                                Procedural History

             Plaintiff      initiated     this      action    on   August 3, 2018

(Compl., D.E. 1.) and thereafter filed an Amended Complaint, dated

December 28, 2018.             (See   Am. Compl.)      The    Amended      Complaint

asserts claims for (1) breach of contract (Am. Compl. ¶¶ 38-42)

and (2) breach of implied covenant of good faith and fair dealing

(Am. Compl. ¶¶ 43-47).

             Plaintiff alleges that Defendants breached the Policy

and the implied covenant of good faith and fair dealing by, among

other things, “refusing to speak to or communicate meaningfully”

with Plaintiff, “refusing to acknowledge or pay for” damages,

including damages acknowledged by Patton and Donan, by asking for

the   same    information        “over   and    over   again,”     by    “requiring

unnecessary additional inspections,” by “continually delaying the

claim,” and by “ignoring the professional and expert opinion,

advice, and reports” from Defendants’ inspectors and engineers.

(Am. Compl. ¶ 36.)

                                          5
                                 ANALYSIS

I.   Legal Standard

            To withstand a motion to dismiss, a complaint must

contain factual allegations that “‘state a claim to relief that is

plausible on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974, 167 L. Ed. 2d 929 (2007)).        This plausibility standard is

not a “probability requirement” and requires “more than a sheer

possibility that a defendant has acted unlawfully.”         Id. (internal

quotation marks and citation omitted).        “To survive a motion to

dismiss under Twombly, it is not enough to make allegations of an

antitrust    conspiracy   that   are    consistent   with   an   unlawful

agreement; to be viable, a complaint must contain enough factual

matter (taken as true) to suggest that an agreement to engage in

anticompetitive conduct was made.”          In re Elevator Antitrust

Litig., 502 F.3d 47, 50 (2d Cir. 2007) (internal quotation marks

and citation omitted).

            In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

                                    6
the complaint heavily relies, and anything of which judicial notice

may be taken.5        See Chambers v. Time Warner, Inc., 282 F.3d 147,

152–52 (2d Cir. 2002); Kramer v. Time Warner, Inc., 937 F.2d 767,

773 (2d Cir. 1991).

II.   Discussion

            Defendants do not argue that the Complaint fails to state

a claim.     Rather, Defendants argue that Plaintiff’s failure to

comply    with   a    condition   under     the   Policy     (cooperation   with

Defendants’ investigation) prevents Plaintiff from maintaining

this action.6        (Def. Br. at 1.)     In support, Defendants represent

that they asked Plaintiff to “produce records concerning [his]

finances and loss history” as part of its investigation into

Plaintiff’s claim.         (Def. Br. at 1.)        According to Defendants,

because    the   Amended    Complaint       alleges   that    Plaintiff   “only”

provided documents that “relate to the amount of the claim and


5 The Court considers the Policy, which was attached to the
original Complaint and the July 30, 2018 letter, which was
referenced in the Complaint. Other documents submitted will not
be considered. See Friedman v. MiraMed Revenue Grp., LLC, No.
12–CV–5328, 2012 WL 5992163, at *3 (S.D.N.Y. Nov. 19, 2012);
Kalin v. Xanboo, 526 F. Supp. 2d 392, 398–99 (S.D.N.Y. 2007).

6 On the other hand, Defendants’ Motion, although fashioned as a
motion to dismiss for failure to state a claim, reads like a
motion to dismiss for lack of subject matter jurisdiction.
Specifically, Defendants’ arguments can be construed as
asserting that this case is not ripe for adjudication based on
Plaintiff’s purported failure to comply with conditions under
the Policy: mainly, Plaintiff’s failure to cooperate.
Defendants do not brief this argument and the Court declines to
consider it sua sponte.
                                        7
‘specific      items     of   damage,’”       the      “sole     reasonable

inference . . . under Iqbal” is that “Plaintiff has not provided

the records that Evanston requested.”        (Def. Br. at 3-4 (emphasis

omitted).)      Thus,   dismissal   is   appropriate   because   Plaintiff

cannot pursue this action “until [he] compl[ies] with the terms of

Section I of the Policy.”     (Def. Br. at 4; see also Def. Reply at

1 (“This motion presents a single legal issue to the Court: whether

Plaintiff failed to comply with the conditions of the Policy by

filing suit before responding to Evanston’s requests for records

concerning his finances.”).)

             Plaintiff responds by primarily arguing that (1) he has

properly pled his claims for breach of contract and breach of the

implied covenant of good faith and fair dealing (Pl. Opp. at 4-7)

and (2) he has offered to sit for a deposition and has provided

Defendants with a “full loss history” (Pl. Opp. at 3-4).

             Based on the “allegations contained within the four

corners of [the] complaint,” the Court declines to draw Defendants’

suggested inference.      Pani, 152 F.3d at 71.         Moreover, whether

Plaintiff complied with the terms of the Policy presents a factual

dispute not amenable to resolution on a motion to dismiss. Trident

Int’l Ltd. v. Am. Steamship Owners Mut. Protection & Indem. Ass’n,

Inc., No. 05-CV-3947, 2008 WL 2909389, at *4 (S.D.N.Y. July 24,

2008) (“[W]here, as here, the existence of compliance vel non [of

a condition precedent] depends on the resolution of factual issues,

                                     8
summary judgment is inappropriate.”) (emphasis added); Klewin

Bldg. Co., Inc. v. Heritage Plumbing & Heating, Inc., 42 A.D.3d

559, 560, 840 N.Y.S.2d 144, 145 (N.Y. App. Div. 2d Dep’t, 2007)

(denying summary judgment where insurer did not demonstrate as a

matter of law that the insured failed to comply with conditions

precedent to coverage).

              Although not clear, Defendants also appear to argue the

affirmative defense that Plaintiff is barred from recovery because

he breached the Policy’s “cooperation” clause by refusing to turn

over records concerning his personal finances.          (See Def. Br. at

2-4; McCoy v. Goord, 255 F. Supp. 2d 233, 249 (S.D.N.Y. 2003) (“‘An

affirmative defense may be raised by a pre-answer motion to dismiss

under Rule 12(b)(6), without resort to summary judgment procedure,

if the defense appears on the face of the complaint.’”) (quoting

Pani, 152 F.3d at 74-75).)

              Plaintiff does not necessarily contest that he has not

provided Defendants with his personal financial records.          Instead,

Plaintiff argues that his financial documents “are not relevant”

to Defendants’ investigation.         (Pl. Sur-Reply at 1-2.)        While

Defendants do not explicitly state why the requested information

is necessary to their investigation, they appear to imply it is

needed   to    determine   whether   Plaintiff   submitted   a   fraudulent




                                      9
claim.7   (Def. Br. at 3 (citing cases for the proposition that

insurers are entitled to personal financial information as part of

its   coverage   investigation    to     determine       whether   Plaintiff

committed fraud).)

          “Under   New   York   law,    it   is   well   settled   that   the

insured’s cooperation is a condition precedent to coverage under

an insurance policy.”     Scott v. AIG Prop. Cas. Co., No. 17-CV-

1052, 2019 WL 4748316, at *16 (S.D.N.Y. Sept. 30, 2019) (internal

quotation marks and citation omitted); SCW W. LLC v. Westport Ins.

Corp., 856 F. Supp. 2d 514, 522 (E.D.N.Y. 2012) (“Under New York

law, it is clear that ‘when an insured deliberately fails to

cooperate with its insurer in the investigation of a covered

incident as required by the policy, the insurer may disclaim




7 A review of the New York state cases cited by Defendants--
notably decided at the summary judgment stage or after trial–-
confirms this understanding. (Def. Br. at 3 (citing Dlugosz v.
Exch. Mut. Ins. Co., 176 A.D.2d 1011, 1013, 574 N.Y.S.2d 864
(1991) (finding for the insurer when “the insured’s
noncooperation [was] unreasonable and willful”); Weissberg v.
Royal Ins. Co., 240 A.D.2d 733, 733–34, 659 N.Y.S.2d 505 (1997)
(granting summary judgment for insurer where the insured refused
to provide personal financial information due to the “suspicious
nature” of the claim); Buongiovanni v. Allstate Ins. Co., 240
A.D.2d 455, 456, 658 N.Y.S.2d 431 (1997) (same); Rickert v.
Travelers Ins. Co., 159 A.D.2d 758, 759, 551 N.Y.S.2d 985 (1990)
(same); see also Def. Reply at 1 (citing Raymond v. Allstate
Ins. Co., 94 A.D.2d 301, 301, 306, 464 N.Y.S.2d 155, 158 (1983)
(reversing summary judgment on the issue of whether insurer
“denied or repudiated the claim sufficient to excuse the insured
from further compliance with such conditions precedent.”).
                                   10
coverage in the absence of a waiver by or estoppel of the insurer.’

(quoting 70A N.Y. Jur. 2D Insurance § 2122)).

            To deny insurance coverage on the basis of a failure to

cooperate, “‘an insurance carrier must demonstrate (1) that it

acted    diligently   in   seeking    to    bring   about     the    insured’s

cooperation, (2) that the efforts employed by the insurer were

reasonably calculated to obtain the insured’s cooperation, and

(3) that the attitude of the insured, after his or her cooperation

was sought, was one of willful and avowed obstruction.”              Scott, -

-- F. App’x ----, 2019 WL 4748316, at *16 (quoting Wingates, LLC

v. Commonwealth Ins. Co. of Am., 21 F. Supp. 3d 206, 217-18

(E.D.N.Y. 2014), aff’d, 626 F. App’x 316 (2d Cir. 2015)).

            Guided by this standard, the Court finds that whether

Defendants can disclaim coverage (thus barring Plaintiff from

recovery) turns on a resolution of facts not presently before the

Court.     The parties do not ask the Court to covert this Motion

into a motion for summary judgment and Defendants’ Motion must

therefore be denied.       See, e.g., Scott, 2019 WL 4748316, at *13

(stating    that   “summary   judgment     is   appropriate    where    it    is

determined that an insured’s conduct constitutes a breach of the

policy’s    cooperation    clause.”    (internal    quotation       marks    and

citation omitted)) (emphasis added); Trident, 2008 WL 2909389, at

*4; Sphere Drake Ins. Co. v. Y.L. Realty Co., 990 F. Supp. 240,

242 (S.D.N.Y. 1997) (a determination as to the timeliness of

                                      11
compliance with a condition precedent to insurance coverage is

generally an issue of fact); Eagley v. State Farm Ins. Co., No.

13-CV-6653, 2015 WL 5714402, at *9 (W.D.N.Y. Sept. 29, 2015)

(granting insurer summary judgment where, among other things,

plaintiffs failed to provide personal financial information the

court found to be material to the insurer’s investigation).

                                  CONCLUSION

            For   the   reasons    stated      above,   Defendants’    Motion

(D.E. 22)   is    DENIED.    Because       Plaintiff    registered    for   and

consented to electronic service of Court Orders in this matter

(D.E. 3), he will not receive a copy of this Order by mail.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

Dated:      February   20 , 2020
            Central Islip, New York




                                      12
